Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation of fact entered into by and between counsel for the respective parties hereto.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the items of merchandise enumerated in schedule “B,” hereto attached and made a part hereof, and that such values were as set forth in said schedule “B.”
I further find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items of merchandise enumerated in schedule “C,” hereto attached and made a part hereof, and that such values were as set forth in said schedule “C.”
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.
*511Schedule “B”

Foreign value Items

DM 7. 40 per doz., less 2%, plus cost of eases, as invoiced 21
DIVI 7 70 <l e{ {t (t lí u (t u u u 22
DM 8 10 11 11 u <e c< <{ lc u <{ u 24
DM 9 70 11 u 11 u u {t u c< u <c 26
DM 10.50 “ “ “ “ “ “ “ “ “ 27
DM 12.00 “ “ “ “ “ “ “ “ “ “ 28
DM 10.40 “ “ “ “ “ “ “ “ “ “ 31
DM 9. 60 “ “ “ “ “ “ “ “ “ “ 33
DM 5 90 “ “ “ “ “ “ “ “ “ “ 81
DM 5.90 “ “ “ “ “ “ “ “ “ “ 82
DM 7 25 11 cí u tc u cí ct ci il <c 84
DM 12.80 “ “ “ “ “ “ “ “ “ “ 99
30/800/4 DM 0.80
Schedule “C”

Cost of production Items

DM 8. 10 per doz., less él}í%, plus cost of cases, as invoiced 11
u g 2q 11 11 <( {t (( (t u il 11 11 11-Z
a g gQ u tí u cc tt tt tt tt tt tt 12
tt 0Q tt it tt tc a tt tt tt tt 16
tt g gQ tt tt a ct it tk tt ct ct tc 40
8 90 U 11 U U U U U <C U (< 40-Z
tt g gQ (( tt tt ci tt a it it tt ct 41
tc g QQ tt It ti ti tt tt tt Ct Ct It 41-Z
tl g gQ tl tt ft It It tt tl Ct tt tt tC g QQ tt tt tt tt ti ti tt CC Ct CC 42 42-Z
tt -^Q gQ It tt <» tt tt tt tt it ti tC 43
44 Invoiced unit price, plus cost of cases, as invoiced
45 DM 9. 40 per doz., less 4134%, plus cost of cases, as invoiced
45 — Z “ 9.50 “ “ “ “ “ “ “ “ u “
^_0 te g ^q tt tt tc tt tc ct tt tt tc a
47 Invoiced unit price, plus cost of cases, as invoiced
0Q ft it tt It tt tt tt <1 tt
62 DM 6. 90 per doz., less 41J4%, plus cost of cases, as invoiced
Qg tt ¶ 2Q u u 11 11 11 11 11 (< (l 11
0g_2j ct ¶ gQ l( (( tl ({ u 11 C( tl l( {i
0^_ CC QQ tt tt tí tt tt tt tt tc tc tt
64 — Z u 7 10 <{ 11 11 11 u 11 u 11 li
00 ct ¶ 25 u (( (( 11 <l l{ 11 u 11
00_2 tl 7 35 u <l u u u u u 11 u u
00 Ct 0 7Q tt it tt ti tt it Ct tt ft it
00_2 CC 0 gQ tt tí ft CC Ct tt tt ti tt Ct
0y ct q 0Q tc ct tt tt it it it tt ct tt
0g tt g 0q a tt tt tc tc tt a tc ct tc
69 “ 6. 50 “ “ “ “ “ •' “ “ “
IJTQ Ct 0 I^Q it tt tt CC It it tt It tt tt
tt y yQ tt tt tc tt tc tt tt tt a it
y2 c< 0 25 u 11 ct lc u u 11 u il
y2_2 {t 0 35 (< i{ u {( u 11 {( (i <l tl
511 Invoiced unit price, plus cost of cases, as invoiced
023^2 11 <l iC <l <e u 11 li lt